Title: From Benjamin Franklin to Tolozan, 4 February 1782
From: Franklin, Benjamin
To: Tolozan, Jean-François


Monsieur,
Passy, le 4. Fevr. 1782
J’ai l’honneur de vous envoyer cy joint un Memoire imprimé du Sr. Andrews, en reponse à celui de ses parties adverses. J’ose esperer qu’il dissipera les nuages que l’on s’est efforcé de repandre sur sa Neutralité, celle de son Navire et de sa Cargaison. Le Sr. Andrews m’est particulierement connu, Je puis donc, Monsieur, vous attester sa Neutralité et sa bonne foi, d’ailleurs si évidemment Prouvées par les pieces de bord que MM. Les Officiers de l’Amirauté du fort St. Pierre ont été, eux mêmes forcés de la reconnoitre. Ce point essentiel une fois Constaté l’Objet du reglement de 1778 me paroît rempli: L’intention du Souverain en rendant cette loi, n’a pu être que de reconnoitre Par des marques certaines la Neutralité du navire trouvé en Mer, mais non de Confisquer un navire dont la neutralité est evidente et reconnue.
Le Sr. Andrews peut dès lors, avec Raison, esperer de vos lumieres, Monsieur, et de la Justice du Conseil, la reparation des torts qu’on lui a fait éprouver dans sa fortune et son commerce.
J’ai l’honneur d’etre &c.
Mr. De Tholozan
